Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rebecca Hanner on September 7, 2021.

6. (Currently Amended) A remote photoplethysmography (rPPG) system for monitoring by a computer system of at least one physiological parameter of a living body from image data, the rPPG system comprising a processor subsystem to: 
electronically receive, at the computer system, a first image data set from an optical imaging element, the first image data set being 2 79348836.1Attorney Docket No. 055743-635003 M17-008L-USI-a$ representative of a series of consecutive images of at least a portion of the living body; 
convert, by the computer system, the first image data set from a first color space to a second color space to generate a second image data set including a* channel data comprising a chromatic component corresponding to a chromaticity value defined between a green chromatic value and a red chromatic value, wherein the second color space is a perceptually uniform color space such that the chromatic component of the a* channel data is independent of an illumination of the series of consecutive images; 
process, by the computer system, the [[a]]a* channel data to monitor at least one physiological parameter of the living body; 

initialize, by the computer system, the ROI based on a first image of the series of consecutive images; and 
reinitialize, by the computer system, the ROI after a predetermined number of images of the series of consecutive images.

14. (Currently Amended) A method for remote photoplethysmography (rPPG) monitoring by a computer system, the method comprising: 
electronically receiving, at the computer system, a first image data set from an optical imaging element, the first image data set being 4 79348836.1Attorney Docket No. 055743-635003 M17-008L-USI-a$ representative of a series of consecutive images of at least a portion of a living body; 
converting, by the computer system, the first image data set from a first color space to a second color space to generate a second image data set including a* channel data comprising a chromatic component corresponding to a chromaticity value defined between a green chromatic value and a red chromatic value, wherein the second color space is a perceptually uniform color space such that the chromatic component of the a* channel data is independent of an illumination of the series of consecutive images; 
processing, by the computer system, the [[a]]a* channel data to monitor at least one physiological parameter of the living body; 

removing, by the computer system, one or more consecutive images of the series of consecutive images if a number of identified feature points in the ROI in the one or more consecutive images is below a predetermined threshold.

20. (Currently Amended) A non-transitory computer readable medium comprising program instructions for execution by a processor of a computer system to cause the computer system to perform the following steps: 
electronically receive, at the computer system, a first image data set from an optical imaging element, the first image data set being representative of a series of consecutive images of at least a portion of a living body; 
convert, by the computer system, the first image data set from a first color space to a second color space to generate a second image data set including a* channel data comprising a chromatic component corresponding to a chromaticity value defined between a green chromatic value and a red chromatic value, wherein the second color space is a perceptually uniform color space such that the chromatic component of the a* channel data is independent of an illumination of the series of consecutive images; 
process, by the computer system, the [[a]]a* channel data to monitor at least one physiological parameter of the living body; 

initialize, by the computer system, the ROI based on a first image of the series of consecutive images; and 
reinitialize, by the computer system, the ROI after a predetermined number of images of the series of consecutive images.

Allowable Subject Matter
Claims 2 – 4, 6 – 7, 9 – 14, 16 – 18 and 20 – 24 (renumbered as 1 – 19, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/QIAN YANG/Primary Examiner, Art Unit 2668